UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K ANNUAL REPORT FOR 2013 þAnnual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended: 31 December 2013 oTransition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . SUNGAME CORP. (Exact name of registrantas specified in its charter) DELAWARE **-***** State or other jurisdiction of incorporation IRS Employer Identification Number 3091 West Tompkins Avenue, Las Vegas, Nevada 89103 Address of principal Executive offices Registrants telephone number (702) 789-0848 Securities Registered pursuant to §12(b) of the Act: Title of Each Class Name of Each Exchange on which registered N/A Securities Registered pursuant to §12(g) of the Act COMMON VOTING SHARES, $0.001 PV, OTCBB Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to §13 or §13(d) of the Act o Yesþ No Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of date Non-affiliate shares Closing Price Market Value 28 June 2013 Indicate the number of the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Date Issued and Outstanding 31 December 2013 11April 2014 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. None INDEX SUNGAME CORP. A Developmental Stage Company INDEX TO FORM 10-K Part & Item Section Page PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 1A. RISK FACTORS 10 ITEM 1B. UNRESOLVED STAFF COMMENTS 10 ITEM 2. DESCRIPTION OF PROPERTY 10 ITEM 3. LEGAL PROCEEDINGS 10 ITEM 4. MINE SAFETY DISCLOSURES 10 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS 11 ITEM 6. SELECTED FINANCIAL DATA 14 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 18 ITEM 8. FINANCIAL STATEMENTS 19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 20 ITEM 9A. CONTROLS AND PROCEDURES 21 ITEM 9B. OTHER INFORMATION 21 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 22 ITEM 11. EXECUTIVE COMPENSATION 23 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 25 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 26 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 26 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 27 SIGNATURES 27 - 2 - INDEX References in this Annual Report to, the terms “Company”, “Sungame Corp.”,“SGMZ”, “Sungame”, “Freevi”, “we”, “us” and “our” refer to Sungame Corp., unless otherwise stated or the context clearly indicates otherwise. Forward Looking Statements This report contains forward-looking statements within the meaning of Section 21E of the SecuritiesExchange Act of 1934, as amended (the “1934 Act”) and Section 27A of the Securities Act of 1933 (the“1933 Act”). Any statements contained in this report that are not statements of historical fact may be forward-looking statements. When we use the words “anticipates,” “plans,” “expects,” “believes,” “should,” “could,” “may,” “will” and similar expressions, we are identifying forward-looking statements. Further, all statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the 1933 Act and 1934 Act, respectively. Forward-looking statements involve risks and uncertainties, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by forward-looking statements. These factors include our limited experience with our business plan; pricing pressures on our product caused by competition; the risk that our products will not gain market acceptance; our ability to obtain additional financing; our ability to protect intellectual property; and our ability to attract and retain key employees. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission (“SEC”) that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. PART I Item 1. Business. This annual report on Form 10-K contains forward-looking statements that are based on current expectations, estimates, forecasts and projections about the Company, us, our future performance, our beliefs and our Management's assumptions. In addition, other written or oral statements that constitute forward-looking statements may be made by us or on our behalf. Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” orvariations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict or assess. Therefore, actual outcomes and results may differ materially from what is expressed or forecast in such forward-looking statements. Except as required under the federal securities laws and the rules and regulations of the SEC, we do not have any intention or obligation to update publicly any forward-looking statements after the filing of this Form 10-K, whether as a result of new information, future events, changes in assumptions or otherwise. History Sungame Corporation was organized under the laws of the State of Delaware on November 14, 2006 as Sungame International, Inc.On November 17, 2006, we changed our name to Sungame Corporation.The Company merged with Freevi Corporation on April 15, 2011. Overview Background and History We are an early development stage company.Prior to the merger with Freevi Corporation, Sungame was in the process of establishing 3D virtual world communities.Sungame (also known as the “Company”), trading under the symbol “SGMZ”, is the Company behind the Flightdeck.tv content management and discovery platform. Sungame also uses the brand “Freevi” from time to time as a d.b.a., as it acquired Freevi Corp. and the brand has retained its value sufficient to keep using the brand Freevi. Sungame’s mission is simple: to enrich people’s lives by becoming a leading social networking, content creation, content discovery and distribution platform. Integral to the site’s functionality is a central aggregation engine that excels at serving targeted, focused and high quality content and social media interactions based on the user’s specific interests and past usage history. Other tools available on the website are designed to simplify content creation and distribution for content producers, while providing these artists an engaged audience interested in consuming this content. Sungame is also the Company behind Vidirectory, a video based business directory that simplifies online marketing for small businesses. - 3 - INDEX Sungame builds products that support its mission by creating utility for users, developers and advertisers: FLIGHTDECK The Flightdeck platform is designed to be a web-based homepage that is able to pull social media, news and content feeds from all over the web into one easy to manage central location.This aggregation of feeds will allow Flightdeck members to integrate all their most important online activities into one completely customizable homepage. The platform’s chat functionality is designed to allow users to interact with their user’s Twitter and Facebook friends, as they use the platform. Flightdeck will allow users to post content and links to all their social media accounts through a central location inside the website. The platform will enhance user’s content consumption experience by layering in unique chat and sharing features, while they watch movies, listen to music or play games. - 4 - INDEX Flightdeck is designed to be the ultimate content discovery, distribution and consumption platform. The platform’s main differentiation compared to competing platforms is likely to include the platform’s multi-medium focus on audio, video, text and social content. The Flightdeck recommendation engine learns from tens of millions of small user interactions which improves the platform’s ability to serve content that is relevant to the interest and taste of the user. Flightdeck’s mission therefore is to become the user’s central online homepage that they can use to access all their social media and content needs. Figure 1: Flightdeck landing page VIDIRECTORY Sungame will also offer Vidirectory a business directory service designed to help businesses attract customers to their online and physical locationby providing increased online visibility under the Company’s Vidirectory service offering, Sungame provides both free and paid products to local businesses. Vidirectory will allow businesses to create a free online business account and claim an individual page for each of their businesses locations. With their complimentary business accounts, businesses can view business trends1, message customers2, update information3 and update their product prices and inventory. Premium versions of this directory listing service allows local businesses to promote themselves as a sponsored search result on the shopping platform when users are searching for related product keywords or are visiting related business pages. Figure 2: Vidirectory landing page 1 e.g., statistics and charts reflecting the performance of a business’s page on the platform 2 e.g., by replying to customer inquiries either publicly or privately 3 e.g., address, hours of operation - 5 - INDEX Platform Features CENTRAL SOCIAL MEDIA HUB FUNCTIONALITY Flightdeck’s social media aggregation bundles multiple social media accounts into one single channel for each user so everything from Instagram photos, Facebook status updates, tweets and Soundcloud tracks can be found in one easy to access place. The platform’s differentiation will lie in its unique user experience, which will allow users to chat, share and consume content at the same time. THE FD POST The platform allows users to simultaneously broadcast updates to multiple social media websites without ever having to leave the platform. The feature will allow users to significantly streamline their sharing, communication and networking activity across social media platforms. This will allow user and content producers to post content to their Facebook, Twitter, LinkedIn and other social media accounts with a single click of the button. USER PROFILING AND CONTENT DISCOVERY The Flightdeck system has been built to offer users seamless content discovery through automatic interest and past usage analysis and profiling.The Flightdeck user profiling system allows the end-user experience to transition from having to search for the content they are looking for to a more organic and natural “curated content” strategy, where the user is exposed to relevant content and social media interactions automatically. Figure 3: Social network feeds - 6 - INDEX VILLAGES Flightdeck will feature a community discussion board or a villages feature designed to discuss, collaborate and fund creative projects together. All users are able to apply to become members of different villages or creative projects, where they can contribute by either funding or volunteering for projects. This will allow users and content producers to connect and make creative projects happen. SHARED ECONOMY The Company will actively incentivize user engagement, usage and referrals through the use of its virtual currency system. Users will be able to either redeem these points for cash, through licensed debt cards, or use it to purchase the different content as well as fund other user’s creative projects. This virtual system will also provide independent artists a way to monetize the content they produce. Figure 4: Shared Economy Wallet Business Model Flightdeck will generate revenue by monetizing both individual users and businesses. In regard to individuals, revenue will be generated through banner and video advertising, as well as the profit share deriving from our apps store.In regard to businesses, Sungame offers the possibility of inclusion in its database and platforms with both Free and Premium offerings. - 7 - INDEX Figure 5: Sungame’s business model Sungame will also offer businesses several versions of a premium Vidirectory service offering complete with varying features at a variety of different price points. Fees for businesses looking to create a customized video listing for their business will be required to choose between silver, gold and platinum packages. Figure 6: Vidirectory Business Membership Offering - 8 - INDEX Value Proposition Flightdeck’s primary value proposition is its successful functional integration of video streaming, social media, shopping and apps into one easy to use platform. Access to high quality and original content will increase the long term customer value and increase unique visits, and engagement of the platform's users. The platform’s recommendation engine is expected to significantly streamline the content discovery process and increase consumption of high quality targeted content. The platforms will also generate significant user interest by monetizing and rewarding users based on their engagement and usage of the website. This will provide users a strong economic incentive to use the website over other competing platforms.Developed with a content creator centric approach, Flightdeck will provide content producers a revenue sharing deal that is significantly better than agreements other larger content sites offer their content creators. Access to a large number of engaged users will allow the platform to connect these users with small businesses through its Vidirectory service. The service will allow these businesses a proven video-based online marketing strategy at an affordable price. Future developments Although a growing number of users is without question very relevant as a Company goal in 2014, Sungame’s team and its endless desire to grow and expand has already set up a few more objectives for the near term. The first would be to make Sungame’s service available on mobile and tablet devices. The incredible growth in these segments of the market speaks for itself and Sungame wants to take advantage of a large potential adoption in that market. Sungame has began selling glasses free 3D tablets on a limited scale. The Company is limiting the scale of its 3D tablet sales to make sure the manufacturing and logistics proceess is sound before committing to larger quantities, and has secured funding to place higher quantity orders through deposits from resellers and its master distributor. - 9 - INDEX Number Of Persons Employed As of December 31, 2013, we have 5 full-time employees. Item 1A.Risk Factors. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide information under this item. Item 1B.Unresolved Staff Comments. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide information under this item. Item 2. Properties. We do not own any property, real or otherwise.Our operations are principally located at 3091 West Tompkins Avenue, Las Vegas, NV 89103.We pay market price in rent. Item 3. Legal Proceedings. The Company was involved in litigation in Colorado during 2012.Broadway Holdings, Inc. (Broadway) vs. Sungame Corporation.The suit was a breach of contract by Broadway Holdings, Inc. filed on or about August 2, 2011, in the District Court, Denver County, Colorado.The case was settled on December 24, 2012.All claims and counterclaims were dismissed in the confidential settlement.All Sungame shares held by the Broadway Plaintiffs shareholders amounting to 10,780 shares were cancelled in 2013. Item 4. Mine Safety Disclosures. Not applicable. - 10 - INDEX PART II Item 5.Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities. Our common stock is quoted on the OTC Bulletin Board (the "OTCBB:) under the symbol SGMZ. Quotations on the OTCBB reflect inter-dealer prices, without retail mark-up, markdown or commission and may not reflect actual transactions.Our common stock will be subject to certain rules adopted by the SEC that regulate broker-dealer practices in connection with transactions in “penny stocks.”Penny stocks generally are securities with a price of less than $5.00, other than securities registered on certain national exchanges or quoted on the system, provided that the exchange or system provides current price and volume information with respect to transaction in such securities. The additional sales practice and disclosure requirements imposed upon broker-dealers are and may discourage broker-dealers from effecting transactions in our shares which could severely limit the market liquidity of the shares and impede the sale of shares in the secondary market. The penny stock rules require broker-dealers, prior to a transaction in a penny stock not otherwise exempt from the rules, to make a special suitability determination for the purchaser to receive the purchaser's written consent to the transaction prior to sale, to deliver standardized risk disclosure documents prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock.In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt.A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks. Historical Equity Sales Prices for the Prior two Fiscal Years Quarter High Low Dividend Declared Year ended 31 December 20134 4th Quarter None 3rd Quarter None 2nd Quarter None 1st Quarter None Year ended 31 December 20124 4th Quarter None 3rd Quarter None 2nd Quarter None 1st Quarter None 4 As reported by OTCBB, based upon the historical High and Low as of the last trading day of the quarter, adjusted for splits. - 11 - INDEX Graphical depiction of quarterly prices. Actual price performance chart - 12 - INDEX We have not paid any dividends to shareholders.There are no restrictions which would limit our ability to pay dividends on common equity or that are likely to do so in the future.The Delaware Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend; we would not be able to pay our debts as they become due in the usual course of business; or our total assets would be less than the sum of the total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. As of December 31, 2013, we have 33 shareholders of record of our common stock pursuant to transfer agent records, not including various positions at the Depository Trust & Clearing Company. (“CEDE”). No Issuer repurchases of any class were made during 2013. Issuer Purchases of Equity Securities Period (a) Total number of shares (or units) purchased (b) Average price paid per share (or unit) (c) Total number of shares (or units) purchased as part of publically announced plans or programs (d) Maximum number (or approximate dollar volume) of shares (or units) that may yet be purchased under the plans or program Quarter 1, 2013 -0- -0- -0- -0- Quarter 2, 2013 -0- -0- -0- -0- Quarter 3, 2013 -0- -0- -0- -0- Quarter 4, 2013 -0- -0- -0- -0- Totals -0- -0- -0- -0- We have sold securities within the past three years without registering the securities under the Securities Act of 1933 as shown in the following table: Securities sold by the Issuer within the past three years which were not registered Date Class Amount Underwriter Consideration5 Exemption Conversion Use of Proceeds 11/20/13 CS None 4 (a) (2) N/A OPEX & Inv. 9/13/13 CS None 4 (a) (2) N/A OPEX & Inv. 8/23/13 CS None 4 (a) (2) N/A OPEX & Inv. 6/13/13 CS None 4 (a) (2) N/A OPEX & Inv. 5/29/13 CS None 4 (a) (2) N/A OPEX & Inv. 5/23/13 CS None 4(a) (2) N/A OPEX & Inv. 4/24/13 CS None 4(a) (2) N/A OPEX & Inv. 4/15/2011 CS None Merger related services 4 (a) (2) N/A OPEX 6 4/15/2011 CS None Merger related services 4 (a) (2) N/A OPEX 6 Class - CS – Common Voting Shares Exemption - 4 (a) (2) – Securities and Exchange Act of 1933, as amended, §4 (a) (2) Use of Proceeds – INV – inventory, OPEX – Operating Expense 5 No underwriting discounts or commissions are applicable. 6 Shares were issued for services which were expensed by Sungame. - 13 - INDEX Exemptions From Registration For Unregistered Sales All of the sales by the Company of the unregistered securities listed immediately above were made by the Company in reliance upon Section 4(2) of the Act. All of the individuals and/or entities listed above that purchased the unregistered securities were all known to the Company and its management, through pre-existing business relationships, as long standing business associates, friends, and employees. All purchasers were provided access to all material information, which they requested, and all information necessary to verify such information and were afforded access to management of the Company in connection with their purchases. All purchasers of the unregistered securities acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the Company. All certificates or agreements representing such securities that were issued contained restrictive legends, prohibiting further transfer of the certificates or agreements representing such securities,without such securitieseither being first registered or otherwise exempt from registration in any further resale or disposition. Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column a)) (a) (b) (c) Equity compensation plans approved by shareholders -0- -0- -0- Equity compensation plans not approved by shareholders7 Total -0- -0- -0- Item 6. Selected Financial Data. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934and Regulation S-K and are not required to provide information under this item. 7One employment agreement with Guy Robert includes an equity option, which dates to the merger of Freevi and Sungame. In the employment agreement, the options are only exercisable upon a trading volume of 500,000 average daily volume. - 14 - INDEX Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Statements contained in this report, which are not historical facts, may be considered forward looking information with respect to plans, projections, or future performance of the Company as defined under the Private Securities Litigation Act of 1995. These forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those projected. The words “anticipate”, “believe”, “estimate”, “expect”, “objective”, and “think” or similar expressions used herein are intended to identify forward-looking statements. The forward-looking statements are based upon the Company’s current views and assumptions and involve risks and uncertainties that include, among other things, the effects of the Company’s business, actions of competitors, changes in laws and regulations, including accounting standards, employee relations, customer demand, prices of purchased material and parts, domestic economic conditions, including housing starts and changes in consumer disposable income, and foreign economic conditions, including currency rate fluctuations. Some or all of the facts are beyond the Company’s control. The following discussion and analysis should be read in conjunction with our audited financial statements and related footnotes included elsewhere in this report, which provide additional information concerning the Company’s financial activities and condition. COMPARATIVE ANALYSIS YEAR ENDED DECEMBER 31, 2, 2012 Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with generally accepted accounting principles.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue, and expenses and related disclosure of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates.We based our estimates on historical experiences and on various other assumptions that we believe to be reasonable under the circumstances.These estimates and assumptions provide a basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions, and these differences may be material. Risks And Uncertainties We operate in an emerging industry that is subject to market acceptance and technological change. Our operations are subject to significant risks and uncertainties, including financial, operational, technological and other risks associated with operating an emerging business, including the potential risk of business failure. Revenue Recognition We recognize revenuefrom tablet sales when the products are shipped since title to the products has passed when the tabletsleave our shipping area. We have no advertising revenues to date but will recognize advertising revenues as advertising services are provided in the future. Capitalized Software Costs Capitalized software costs are capitalized when technological feasibility is proven. These costs are amortized over the estimated life of the related assets. Long Lived Assets “Long-lived assets” are reviewed for impairment of value whenever events or changes in circumstances indicate that the carrying value of the assets might not be recoverable or at least at the end of each reporting period. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying value of an asset is not recoverable. For Long-lived assets to be held and used, management measures fair value based on quoted market prices or based on discounted estimates of future cash flows. Income Taxes We have effectively provided a full valuation allowance for the tax effects of our net operating losses during the years ended December 31, 2013 and December 31, 2012 and for the period from inception (October 21, 2010) to December 31, 2013 to offset the deferred tax asset that might otherwise have been recognized as a result of operating losses in the current period and prior periods since, because of our history of operating losses, management is unable to conclude at this time that realization of such benefit is currently more likely than not. Recent Accounting Pronouncements There were no recent accounting pronouncements that would have a significant effect on our future financial position, results of operations, and operating cash flows. - 15 - Liquidity and Capital Resources We had $237,786 cash as of December 31, 2013 compared to $2,604 at December 31, 2012.This net increase of $235,183 consisted of cash provided by financing activities of $84,125 and cash provided by operating activities of $309,058 offset by cash used for investing activities of $158,000.Cash provided by financing activities consisted of stock sales and subscriptions totaling $343,976 and related party net payments of $289,851.Cash provided by operating activities was primarily our operating loss of $1,412,558 and an increase in prepaid expenses of $416,000for amounts paid in advance to our tablet manufacturer for the year ended December 31, 2013, offset by deposits on future tablet sales and prepaid advertising of$1,875,253, an increase in accounts payable of $130,133,depreciation and amortization of $74,735, and compensatory stock issuance of $90,500. Cash paid for investing activities was $158,000 for capitalized software costs for the development of our tablet platform portal. We have incurred significant losses and negative cash flows from operations since our inception in on November 14, 2006.We have an accumulated deficit of $3,121,681 and a working capital deficiency of $2,966,851 as of December 31, 2013.These conditions raise substantial doubt about our ability to continue as a going concern.We have historically financed our activities through the private placement of equity securities and through related party advances.Through December 31, 2013, we have dedicated our financial resources to the development of Flightdeck and Vidirectory and the expansion of our tablet business and general and administrative expenses as described later in the section titled Results of Operations. Results of Operations - For the year ended December 31, 2013 compared to the year ended December 2012; Revenues We generated revenue of $122,399 for the year ended December, 2013, versus revenue of $22,504 for the year ended December 31, 2012.All of the revenue for the year ended December 31, 2013 is from tablet sales, $66,000 of which was to a related party, Chandran.The revenue of $22,504 for the year ended December 31, 2012 was primarily due to the product launch of ViDirectory and consulting revenue Tablet related Revenue and Cost of Sales Tablet related revenue and cost of sales were $122,399 and $51,135 for the years ended December 31, 2013. Of these sales, $66,000and cost of sales of $27,616 were to a related party, Chandran. There were no tablet sales during the year ended December 31, 2012 as we did not begin selling tablets until the second quarter of 2013. General and Administrative Expenses General and administrative expenses were $1,404,424 and $656,520 for the years ended December 31, 2013 and 2012, respectively.This increase of $747,904 was primarily due to an increase in consulting fees of $337,889 primarily due to capital raising activities, and a stock bonus to our Chief Executive Officer of $90,500, an increase in travel and entertainment expense of $119,789 and an increase in advertising and conference and tradeshow expense of $73,607 for expected new business in the future and an increase in our legal and compliance expense of $108,992. Interest Expense Interest expense was $25,663 and $2,829 for the years ended December 31, 2013 and 2012, respectively.This increase of $22,834 was primarily due our borrowing $100,000 on notes payable to a lender, during the year ended December 31, 2013. These notes were paid back during the year ended December 31, 2013.There was no similar borrowing during the year ended December 31, 2012. Net Loss Net loss was $1,412,558 and $691,181 for the years ended December 31, 2013 and 2012, respectively.This increase in net loss of $721,377 was attributable to the changes in the revenue and expense captions as described above. Results of Operations-For the year ended December 31, 2012 compared to the year ended December 31, 2011 Revenues For the year ended December 31, 2012 we generated revenue of $22,504 compared to $4,569 for the year ended December 31, 2011. The increase of $17,935 is due to the product launch of Vidirectory.com. - 16 - INDEX General and Administrative Expense General and administrativeexpenses for the year ended December 31, 2012 were $710,856 compared to $731,068 for the year ended December 31, 2011.This net decrease of $20,212 was the result of an increase of $39,825 in software development costs and a decrease in salaries and wages of $55,452 as we added four administrative people due to the merger and had a staff reduction during the year ended December 31, 2012. Net Loss The net loss for the year ended December 31, 2012 was $691,181 compared to a net loss of $727,294 for the year ended December 31, 2011. The decrease in net loss of $36,113 is directly attributable to the increase in revenue and decrease in operating expenses described above. Off-Balance Sheet Arrangements The Company has no Off-Balance Sheet Arrangements. Tabular Disclosure of Contractual Obligations Smaller Reporting Companies are not required to provide this information pursuant to Regulation S-X §229.303 (d).However, we have provided the information as a courtesy without any obligation to continue to provide the information in the future. TABULAR DISCLOSURE OF OBLIGATIONS Contractual Obligation Payments due by period 3-5 years More than 5 years Total Less Than one year 1-3 years Long Term Obligations 90,000 - - - Capital Lease Obligations - Operating Lease Obligations -0- -0- Purchase Obligations -0- -0- -0- -0- -0- Other Long Term Liabilities Reflected on the Registrants Balance Sheet under GAAP -0- -0- -0- -0- -0- Total -0- -0- Going Concern The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred net losses of $1,412,558 and $691.181 for the years ended December 31, 2013 and 2012, respectively. The Company has a working capital deficiency of $2,966,851 and $1,935,503 as of December 31, 2013 and 2012, respectively and a stockholders’ deficiency of $2,761,930 and $1,813,848 at December 31, 2013 and 2012, respectively. The Company continues to incur recurring losses from operations and has an accumulated deficit since inception of $3,121,686. The Company’s plan of operations, even if successful, may not result in cash flow sufficient to finance and expand its business. Realization of assets is dependent upon continued operations of the Company, which in turn is dependent upon management’s plans to meet its financing requirements and the success of its future operations. The ability of the Company to continue as a going concern is dependent on the Company’s profitability, cash flows and securing additional financing. While the Company believes in the viability of its strategy to generate revenues and profitability and in its ability to raise additional funds, and believes that the actions presently being taken by the Company provide the opportunity for it to continue as a going concern. However the Company provides no assurance that such financing will be available on terms advantageous to the Company, or at all and should the Company not be successful in obtaining the necessary financing to fund its operations, the Company would need to curtail certain or all of its operational activities detailed above. - 17 - INDEX Outlook The United States has been experiencing a widespread and severe economic recession that, among other things, has reduced availability of credit and capital financing and heightened economic risks.We have been grossly undercapitalized in 2013 but were ableto raise $343,976 of capital through sales of our common stock and continued to receive advances from our majority shareholder. The Company has received advanced deposits for tablet sales and prepaid advertising of $1,875,253. The continuing effects and duration of these developments and related uncertainties on the Company’s future operations and cash flows cannot be estimated at this time but likely will be significant, and in its audit report on our consolidated financial statements, our independent registered accounting firm has expressed substantial doubt as to our ability to continue as a going concern (see Note3 to our consolidated financial statements). We presently are unable to satisfy our obligations as they come due and do not have enough cash to sustain our anticipated working capital requirements and our business expansion plans for the remainder of 2014.Subject to unforeseen effects of the economic risks and uncertainties discussed in the foregoing paragraph and to our ability to raise working capital, we expect to continue for the remainder of the calendar year 2014 to incur expenses related to software development.The further delay of the rollout of our virtual world products, will have material adverse effects on our cash flow, results of operations and financial condition including significant uncertainty as to our ability to continue as a going concern.No assurance can be given that we will be able to secure any third party financing or that such financing will be available to us on acceptable terms. Given the current financial market disruptions, credit crisis and economic recession, it is difficult at this time to obtain any third-party financing on acceptable terms, whether public or private equity or debt, strategic relationships, capital leases or other arrangements.Furthermore, any additional equity financing may be dilutive to stockholders, and debt financing, if available, may involve restricting covenants.Strategic arrangements, if necessary to raise additional funds, may require that we relinquish rights to certain of our technologies or products or agree to other material obligations and covenants. So far though, we cannot provide assurance that the market will ever accept our products.Any failure by us to sell our products within our expected schedule or on terms acceptable to us will likely have a material adverse impact on our cash flow, results of operations and financial condition.In addition, we expect to face competition from larger, more formidable competitors.A lack of market acceptance of our products, failure to obtain additional financing, or unforeseen adverse competitive, economic, or other factors may adversely impact our cash position, and thereby materially adversely affect our financial condition and business operations. Item 7A. Quantitative and Qualitative Disclosures About Market Risk The Company is a “smaller reporting company” as defined by Regulation S-K and as such, are not required to provide the information contained in this item pursuant to Regulation S-K.The Financial Statements begin on page 19. - 18 - INDEX Item 8. Financial Statements and Supplementary Data SUNGAME CORPORATION (A DEVELOPMENT STAGE CORPORATION) Financial Statements TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 FINANCIAL STATEMENTS Balance Sheets F-3 Statements of Operations F-4 Statements of Changes in Stockholders' Deficiency F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 - F-12 - 19 - Cutler & CO., LLC. Certified Public Accountants 12191 West 64th Avenue, Suite 205B Arvada, Colorado 80004 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Sungame Corporation Las Vegas, Nevada We have audited the accompanying balance sheet of Sungame Corporation (a development stage company) as of December 31, 2013, and the related statements of operations, changes in stockholders' deficiency and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements as of December 31, 2012, for the year then ended and for the period from October 21, 2010 (inception) through December 31, 2012 were audited by another auditor who expressed an unqualified opinion on March 8,2013. Our opinion, in so far as it relates to the period from October 21, 2010 (inception) through December 31, 2012, is based solely on the report of the other auditor. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sungame Corporation as of December 31, 2013, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements the Company has suffered a loss from operations and has negative working capital and a stockholders’ deficit that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ CUTLER & CO., LLC CUTLER & CO., LLC Arvada, Colorado April 15, 2014 F - 1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Sungame Corporation Las Vegas, Nevada I have audited the accompanying balance sheet of Sungame Corporation (a developmentstage company) as of December 31, 2012, and the related statements of operations, stockholders' equity and cash flows for the year then ended and for the period from October 21, 2010 (inception of the development stage) through December 31, 2012. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sungame Corporation as of December 31, 2012 and theresults of its operations and its cash flows for the year then ended and for the period from October 21, 2010 (inception of the development stage) through December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanyingfinancial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit and stockholders' deficit. These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado/s/Ronald R. Chadwick, P.C. March 8, 2013 RONALD R. CHADWICK, P.C. F - 2 SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Balance Sheet December 31, December 31, ASSETS: Current Assets: Cash $ $ Inventory Prepaid Expenses - Total Current Assets Equipment Office Equipment Accumulated Depreciation ) ) Total Equipment Capitalized Software Capitalized Software Accumulated Depreciation ) ) Total Capitalized Software TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY: Current Liabilities: Accounts Payable $ $ Related party advances Unearned revenue Other liabilities - Total Current Liabilities Total Liabilities Stockholders' Deficiency: Preferred stock, $.001 par value; 5,000,000 shares authorized with none outstanding Common stock subscriptions Common stock, $.001 par value; 300,000,000 authorized with: 177,758,067 and 177,575,014 shares issued and outstanding Additional paid in capital ) Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these financial statements F - 3 INDEX SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Statement of Operations October 21, 2010 (Inception of Dev. Stage) Year ended Through December 31, December 31 2013 Revenues $ $ $ Revenues – related party - Total revenue Cost of goods sold - Gross profit Costs and Expenses: Depreciation & amortization General & administrative Total Expenses Loss From Operations ) ) ) Other Income and (Expenses) Interest income - - 10 Interest expense ) ) ) Other income - Total Other Income and (Expense) Net Loss $ ) $ ) $ ) Per Share Information Loss per common share: Basic and Diluted $ )* $ )* Weighted average number of shares outstanding: Basic and Diluted * denotes a loss of less than $(0.01) per share. The accompanying notes are an integral part of these financial statements F - 4 SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Statement of Changes inStockholders’ Deficiency Common Deficit Stock Accumulated Common Amount During The Stockholders Stock $ (0.001 Paid in Development Equity Shares Par) Capital Stage (Deficit) Balances at December 31, 2009 - $
